         Case 1:19-cv-01286-MLB Document 49 Filed 03/04/21 Page 1 of 15




             IN THE UNITED STATES DISTRICT COURT
            FOR THE NORTHERN DISTRICT OF GEORGIA
                       ATLANTA DIVISION


    Collis Sumbak,

                          Plaintiff,
                                         Case No. 1:19-cv-1286-MLB
    v.

    Eaton Corporation,

                         Defendant.
    ________________________________/

                            OPINION & ORDER

         Plaintiff Collis Sumbak sued his employer, Defendant Eaton

Corporation, asserting claims of race and national origin discrimination

in violation of Title VII of the Civil Rights Act of 1964 and race

discrimination in violation of 42 U.S.C. § 1981.1 (Dkt. 1.) Defendant

moves for summary judgment on all of Plaintiff’s claims. (Dkt. 24.) The

Magistrate Judge issued a Report and Recommendation (“R&R”),

recommending Defendant’s motion be granted. (Dkt. 46.) When, as here,


1Both Title VII and § 1981 “have the same requirements of proof and use
the same analytical framework.” Standard v. A.B.E.L. Servs., Inc., 161
F.3d 1318, 1330 (11th Cir. 1998). The Court thus analyzes each of
Plaintiff’s claims once with the understanding that the analysis applies
to both Title VII and § 1981.
      Case 1:19-cv-01286-MLB Document 49 Filed 03/04/21 Page 2 of 15




a party files no objections to a magistrate judge’s recommendation, a

court reviews the record for plain error. See United States v. Slay, 714

F.2d 1093, 1095 (11th Cir. 1983) (per curiam). After doing so, the Court

finds no error in the Magistrate Judge’s recommendation.

I.   Background2

     Plaintiff, who is African American and of Sudanese origin, has

worked for Defendant as a production technician since 2000. (Dkts. 24-1

¶ 1; 25-1 at 141;3 46 at 4.) Defendant pays its employees according to

salary grades. (Dkts. 24-1 ¶ 5; 37-1 ¶ 5; 46 at 5.) The salary grades

associated with the production technician position are SG34, SG36, and

SG38. (Dkts. 24-1 ¶ 6; 37-1 ¶ 6; 46 at 5.) Plaintiff is currently paid at

the SG38 rate—the highest salary grade for his position. (Dkts. 24-1 ¶ 6;

37-1 ¶ 6; 46 at 5.) Once an employee reaches the highest salary grade

associated with his or her position, the employee cannot move to a higher




2 The Magistrate Judge thoroughly laid out the factual background in his
R&R. (Dkt. 46 at 4–11.) The Court finds no plain error in the Magistrate
Judge’s application of Local Rule 56.1(B) and adopts the material facts
as laid out in the R&R, except for one typographical error this Court notes
in its footnote 5. For convenience, the Court summarizes the facts here.
3 The page numbers on Plaintiff’s deposition transcript do not match the

page numbers applied by the CM/ECF system. The Court cites to the
CM/ECF page numbers for the transcript filed as Document 25-1.

                                    2
         Case 1:19-cv-01286-MLB Document 49 Filed 03/04/21 Page 3 of 15




salary grade without transitioning to a new position that has a higher

salary grade. (Dkts. 24-1 ¶ 7; 37-1 ¶ 7; 46 at 5.)

     Defendant creates SG40 positions when there is a specific business

need. (Dkts. 24-1 ¶ 10; 46 at 6.) At the Smyrna facility where Plaintiff

works, there is only one SG40 position—lead quality technician

(“tester”)—which was created in January 2016. (Dkts. 24-1 ¶ 11; 37-1

¶ 11; 46 at 6.) In early 2016, Defendant notified employees at the Smyrna

facility about the newly created tester position but did not mention the

salary grade for the tester position. (Dkts. 24-1 ¶¶ 15–16; 25-1 at 68; 46

at 6.)    Plaintiff did not apply for this position because he was an

electrician and did not feel like he could do testing. (Dkts. 24-1 ¶ 19; 25-1

at 68–70; 46 at 6.) Defendant hired one of its employees to fill the tester

position. (Dkts. 24-1 ¶ 20; 25-1 at 76; 46 at 7.) When this happened,

Plaintiff expressed anger that he had not progressed to an SG40 position

and indicated a desire to transfer out of the Smyrna facility because he

was “not growing” there and wanted to be SG40. (Dkts. 24-4 ¶ 11; 25-1

at 132–33; 46 at 7.) Facilities Manager John Biggins told Plaintiff that

if being SG40 was the reason he wanted to transfer, then Biggins would

“take care of” it. (Dkts. 25-1 at 133; 46 at 7.) Biggins also indicated that



                                       3
          Case 1:19-cv-01286-MLB Document 49 Filed 03/04/21 Page 4 of 15




he would talk to Production Manager Barrett Hachey about “the next

date” for a promotion and encouraged Plaintiff to take an internal

training class to get the promotion. (Dkts. 24-4 ¶¶ 11–12; 25-1 at 133; 46

at 7.)

         On February 26, 2018, Plaintiff received a “P” rating on his annual

review. (Dkts. 25-1 at 129; 46 at 8.) A “P” rating means the employee is

performing satisfactory in his job duties. (Dkts. 24-1 ¶ 41; 24-2 ¶ 18; 46

at 8.) Hachey told Plaintiff that his rating, along with the fact that the

Smyrna facility did not need another SG40 position, were the reasons

that he could not be promoted. (Dkts. 24-1 ¶ 25; 25-1 at 129–30; 46 at 8.)

Later, Hachey told Plaintiff that he should be happy making the amount

of money that he makes given that he does not have a college degree.

(Dkts. 25-1 at 151; 46 at 9.) Hachey did not mention race or national

origin when he made this comment. (Dkts. 25-1 at 117; 46 at 9.)

         In March 2018, Plaintiff participated in a cross-training

opportunity in the panelboards assembly area. (Dkts. 24-1 ¶ 29; 46 at 8.)

Plaintiff remained as an SG38 while doing this cross-training, but he was

no longer permitted to work overtime. (Dkts. 24-1 ¶ 29; 25-1 at 135–36;

46 at 8.) During the time Plaintiff was cross-training, a white employee



                                        4
      Case 1:19-cv-01286-MLB Document 49 Filed 03/04/21 Page 5 of 15




was temporarily transitioned to work in Plaintiff’s vacated position.

(Dkts. 24-1 ¶ 46; 25-1 at 148–49; 37-1 ¶ 46; 46 at 8.) The cross-training

lasted three to four months and ended because the individual who had

been performing Plaintiff’s job quit. (Dkts. 25-1 at 138; 46 at 8.)

     Plaintiff testified that in 2015 he told Biggins his fellow employees

would not work with him when he was lifting heavy equipment. (Dkts.

25-1 at 98; 46 at 9.) Plaintiff described how this made him feel: “It looks

like they – they don’t want to work with me because I’m not from this

place or what.” (Dkts. 25-1 at 98; 46 at 9.) He explained his background

to his boss, including that he was part of a tribe and had been tortured

because of his tribal identity. (Dkts. 25-1 at 99; 46 at 9.) Biggins did not

take any action to correct this issue, so Plaintiff spoke to Mr. Hoover

(Biggins’s boss) who sent a human resources employee to investigate the

issue. (Dkts. 25-1 at 99–100; 46 at 9.) The investigation revealed that

an employee named Casey was the one causing the issue. (Dkts. 25-1 at

100; 46 at 10.) After a meeting between Plaintiff, Casey, Biggins, and the

human resources employee, Plaintiff got more help with his work. (Dkts.

25-1 at 105; 46 at 10.) None of Defendant’s employees ever made racially




                                     5
       Case 1:19-cv-01286-MLB Document 49 Filed 03/04/21 Page 6 of 15




derogatory or racially offensive comments toward Plaintiff. (Dkts. 24-1

¶ 32; 25-1 at 102–03; 37-1 ¶ 32; 46 at 10.)

     At some point, Plaintiff wrote a letter to Defendant’s CEO, in which

he mentioned he was from Africa, complained about the lack of

promotion, and recounted Hachey’s comment about his lack of a college

degree. (Dkts. 25-1 at 115–16; 46 at 10.) Plaintiff never received a

response to this letter. (Dkts. 25-1 at 107–08; 46 at 10.) Defendant

claims no one received the letter Plaintiff alleges to have sent.4 (Dkts.

24-1 ¶ 39; 46 at 10.)

     On March 28, 2018, Plaintiff filed a charge with the Equal

Employment     Opportunity     Commission     (“EEOC”),    asserting    four

accusations of misconduct: (1) Plaintiff received a “P-rating on [his]

annual review which resulted in [him] not being promoted to a Grade 40”;

(2) Plaintiff was denied a transfer to another location; (3) Plaintiff was

removed from his job and replaced by a less qualified white male; and

(4) Plaintiff was no longer able to work overtime. (Dkts. 25-1 at 127, 223;


4 Plaintiff’s response to Defendant’s statement of material facts provides
that he “is without information sufficient to admit or deny this
allegation.” (Dkt. 37-1 ¶ 39.) As the Magistrate Judge explained (Dkt.
46 at 10 n.6), this response does not comply with the Local Rules, so this
fact is deemed admitted. See LR 56.1(B)(2)(a)(2), NDGa.

                                     6
       Case 1:19-cv-01286-MLB Document 49 Filed 03/04/21 Page 7 of 15




46 at 11.) The EEOC issued a right-to-sue letter on December 20, 2018.5

(Dkts. 24-1 ¶ 57; 25-1 at 228; 37-1 ¶ 57.)

II.   Standard of Review

      Rule 56 of the Federal Rules of Civil Procedure provides that a court

“shall grant summary judgment if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to

judgment as a matter of law.” Fed. R. Civ. P. 56(a). A fact is material if

it “might affect the outcome of the suit under the governing law.” W. Grp.

Nurseries, Inc. v. Ergas, 167 F.3d 1354, 1360 (11th Cir. 1999) (citing

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)). A factual

dispute is genuine “if the evidence is such that a reasonable jury could

return a verdict for the nonmoving party.” Id. at 1361 (citing Anderson,

477 U.S. at 248).

      The party moving for summary judgment bears the initial burden

of showing a court, by reference to materials in the record, that there is

no genuine dispute as to any material fact. Hickson Corp. v. N. Crossarm


5 The Magistrate Judge said the EEOC issued the right-to-sue letter on
December 28, 2018. (Dkt. 46 at 11.) That date is not correct: the EEOC
issued the letter on December 20, 2018. (Dkts. 24-1 ¶ 57; 25-1 at 228;
37-1 ¶ 57.) The Court notes this typographical error for accuracy
purposes, but this date is immaterial to the Court’s holding.

                                     7
      Case 1:19-cv-01286-MLB Document 49 Filed 03/04/21 Page 8 of 15




Co., 357 F.3d 1256, 1260 (11th Cir. 2004). The nonmoving party then has

the burden of showing that summary judgment is improper by coming

forward with “specific facts” showing a genuine dispute. Matsushita Elec.

Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986) (citing Fed. R.

Civ. P. 56(e)). Ultimately, there is no “genuine issue for trial” when “the

record taken as a whole could not lead a rational trier of fact to find for

the non-moving party.” Id. “[T]he mere existence of some alleged factual

dispute between the parties will not defeat an otherwise properly

supported motion for summary judgment; the requirement is that there

be no genuine issue of material fact.” Anderson, 477 U.S. at 247–48.

     Throughout its analysis, the Court must “resolve all reasonable

doubts about the facts in favor of the non-movant[] and draw all

justifiable inferences in his or her favor.” Fitzpatrick v. City of Atlanta,

2 F.3d 1112, 1115 (11th Cir. 1993) (citing United States v. Four Parcels

of Real Prop., 941 F.2d 1428, 1437 (11th Cir. 1991) (en banc)). “It is not

the court’s role to weigh conflicting evidence or to make credibility

determinations; the non-movant’s evidence is to be accepted for purposes

of summary judgment.” Mize v. Jefferson City Bd. of Educ., 93 F.3d 739,

742 (11th Cir. 1996)



                                     8
       Case 1:19-cv-01286-MLB Document 49 Filed 03/04/21 Page 9 of 15




III. Discussion

     A.    Discriminatory Failure-to-Promote

     Plaintiff alleges Defendant discriminated against him by not

promoting him to a SG40 position. (Dkt. 1 ¶¶ 29, 33, 41, 45.) To establish

a prima facie case of discriminatory failure to promote by circumstantial

evidence, a plaintiff must prove four elements: “(1) that he is a member

of a protected class; (2) that he was qualified for and applied for the

promotion; (3) that he was rejected; and (4) that other equally or less

qualified employees who were not members of the protected class were

promoted.” Denney v. City of Albany, 247 F.3d 1172, 1183 (11th Cir.

2001) (citing Combs v. Plantation Patterns, 106 F.3d 1519, 1539 n.11

(11th Cir. 1997)).6    The parties’ arguments center on two possible

promotions: the tester position and some other unspecified SG40 position

that was allegedly promised to Plaintiff. (Dkts. 24-6; 37.)




6 “In order to establish a [discrimination] case under Title VII, a plaintiff
may use three different kinds of evidence of discriminatory intent: direct
evidence, circumstantial evidence[,] or statistical evidence.” Standard,
161 F.3d at 1330. “The analytical framework and burden of production
varies depending on the method of proof chosen.” Id. The Magistrate
Judge analyzed the evidence and found Plaintiff has presented only
circumstantial evidence, not any direct or statistical evidence. (Dkt. 46
at 15–20.) The Court finds no plain error in this conclusion.

                                     9
      Case 1:19-cv-01286-MLB Document 49 Filed 03/04/21 Page 10 of 15




           1.    Tester Position

     On Plaintiff’s discriminatory failure-to-promote claim relating to

the tester position, the Magistrate Judge found Plaintiff failed to

establish the second prong of his prima facie case because he admitted he

never applied for the tester position. (Dkt. 46 at 21.) The Court finds no

plain error in this recommendation. See Giles v. BellSouth Telecomms.,

Inc., 542 F. App’x 756, 760–61 (11th Cir. 2013) (“Generally, a plaintiff

cannot claim an employer discriminatorily failed to give a promotion

when the employee never applied for the position.”).

           2.    Other SG40 Position

     On Plaintiff’s discriminatory failure-to-promote claim relating to

the other SG40 position, the Magistrate Judge found Plaintiff produced

no evidence to satisfy the third and fourth prongs of his prima facie case.

(Dkt. 46 at 24–26.)        The Court finds no plain error in this

recommendation because Plaintiff produced no evidence to show he

applied, was rejected, and that an equally or less qualified person outside

his protected class got this other unspecified SG40 position.




                                    10
      Case 1:19-cv-01286-MLB Document 49 Filed 03/04/21 Page 11 of 15




     B.    Retaliation

     Plaintiff also asserts a retaliation claim. “Retaliation against an

employee who engages in statutorily protected activity is barred under

both Title VII and § 1981.” Chapter 7 Tr. v. Gate Gourmet, Inc., 683 F.3d

1249, 1257–58 (11th Cir. 2012).      “To establish a prima facie case of

retaliation, a plaintiff must show: ‘(1) that he engaged in statutorily

protected expression; (2) that he suffered an adverse employment action;

and (3) that there is some causal relationship between the two events.’”

Johnson v. Miami-Dade Cnty., 948 F.3d 1318, 1325 (11th Cir. 2020)

(citation omitted). The focus here is on the third prong. (Dkt. 46 at 28.)

“To establish the causal connection element, a plaintiff need only show

that the protected activity and the adverse action were not wholly

unrelated.” Brungart v. BellSouth Telecomms., Inc., 231 F.3d 791, 799

(11th Cir. 2000) (internal marks omitted) (citation omitted). The parties

offered three instances of protected conduct: (1) Plaintiff’s reports to

human resources in 2015; (2) the EEOC charge in 2018; and (3) the letter

Plaintiff allegedly sent to the CEO in 2017. (Dkts. 24-6 at 23; 37 at 9–

11.) And the parties offered three potential adverse employment actions:

(1) the failure to promote in 2017 (the tester position); (2) the failure to



                                    11
      Case 1:19-cv-01286-MLB Document 49 Filed 03/04/21 Page 12 of 15




permit overtime work beginning in March 2018; and (3) the allegedly

poor performance evaluation in February 2018. (Dkts. 24-6 at 23; 37 at

10–11.)

     The Magistrate Judge found Plaintiff abandoned any retaliation

claim based on the human resources reports as protected conduct or the

failure to promote in 2017 as retaliatory adverse action because Plaintiff

did not argue those at the summary judgment stage. (Dkt. 46 at 29.) The

Court finds no plain error in this recommendation because “grounds

alleged in the complaint but not relied upon in summary judgment are

deemed abandoned.” Resol. Tr. Corp. v. Dunmar Corp., 43 F.3d 587, 599

(11th Cir. 1995) (citing Road Sprinkler Fitters Local Union No. 669 v.

Indep. Sprinkler Corp., 10 F.3d 1563, 1568 (11th Cir. 1994)).

     Next, the Magistrate Judge found the letter to the CEO cannot

support a retaliation claim because “the facts as established for purposes

of this motion show that Defendant never received that letter” and “in

order for an employer to retaliate against an employee for protected

conduct, the decisionmaker must be aware of the conduct.” (Dkt. 46 at

29–30.) The Court finds no plain error in this recommendation. See

Brungart, 231 F.3d at 799 (“A decision maker cannot have been



                                    12
      Case 1:19-cv-01286-MLB Document 49 Filed 03/04/21 Page 13 of 15




motivated to retaliate by something unknown to him.”). The mere fact

that Plaintiff allegedly sent a letter is insufficient to establish

Defendant’s knowledge of protected conduct.

     The only remaining instance of protected conduct before the Court

is the EEOC charge, which was filed in March 2018, and the only

remaining adverse actions before the Court are the refusal of overtime

(beginning in March 2018) and the poor performance evaluation

(February 2018). Thus, as with the letter to the CEO, the Magistrate

Judge found “any decisionmaker could not have been aware of the EEOC

charge because it had not yet occurred.” (Dkt. 46 at 30.) The Court finds

no plain error in this recommendation. See Brungart, 231 F.3d at 799.

Plaintiff argues the refusal of overtime can still be causally connected to

the EEOC charge because it continued to occur after the EEOC charge

was filed. (Dkt. 37 at 11.) The Magistrate Judge held “the continuation

of a previously contemplated adverse action does not show causation

when the employee is relying solely on temporal proximity to prove

retaliatory motive.” (Dkt. 46 at 30.) The Court finds no plain error in

this recommendation. See Drago v. Jenne, 453 F.3d 1301, 1308 (11th Cir.

2006) (“[I]n a retaliation case, when an employer contemplates an



                                    13
      Case 1:19-cv-01286-MLB Document 49 Filed 03/04/21 Page 14 of 15




adverse employment action before an employee engages in protected

activity, temporal proximity between the protected activity and the

subsequent adverse employment action does not suffice to show

causation.”).

     C.    Hostile Work Environment

     Lastly, Plaintiff asserts a hostile work environment claim. The

Magistrate Judge found this claim to be procedurally barred because it

was not included in the EEOC charge and it cannot be reasonably

expected to grow out of the EEOC charge. (Dkt. 46 at 33–36.) The Court

finds no plain error in this recommendation because the accusations of

misconduct      in   the   EEOC   charge   involve   promotion,   transfer,

replacement, and overtime; they do not mention a hostile work

environment, nor do they imply a hostile work environment. See Mulhall

v. Advance Sec., Inc., 19 F.3d 586, 589 n.8 (11th Cir. 1994) (explaining

that a “judicial complaint is limited by the scope of the EEOC

investigation which can reasonably be expected to grow out of the charge

of discrimination”); Gregory v. Ga. Dep’t of Hum. Res., 355 F.3d 1277,

1279–80 (11th Cir. 2004) (noting that “judicial claims are allowed if they

‘amplify, clarify, or more clearly focus’ the allegations in the EEOC



                                    14
      Case 1:19-cv-01286-MLB Document 49 Filed 03/04/21 Page 15 of 15




complaint” yet cautioning “that allegations of new acts of discrimination

are inappropriate” (quoting Wu v. Thomas, 863 F.2d 1543, 1547 (11th Cir.

1989))).

IV.   Conclusion

      The Court ADOPTS the Magistrate Judge’s Report and

Recommendation (Dkt. 46) and GRANTS Defendant’s Motion for

Summary Judgment (Dkt. 24). The Court DIRECTS the Clerk to close

this action.

      SO ORDERED this 4th day of March, 2021.




                                    15
